DISMISS and Opinion Filed June 7, 2021




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-21-00272-CV

                      IN THE MATTER OF C.N., A JUVENILE

                  On Appeal from the 417th Judicial District Court
                               Collin County, Texas
                      Trial Court Cause No. 417-70210-2021

                            MEMORANDUM OPINION
                      Before Justices Schenck, Reichek, and Carlyle
                               Opinion by Justice Carlyle
          Appellant appeals from the trial court’s order denying pretrial habeas corpus

relief.     Before the Court is appellant’s motion to dismiss the appeal because

charges against appellant are no longer being pursued. We GRANT the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                               /Cory L. Carlyle//
210272f.p05                                    CORY L. CARLYLE
                                               JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE MATTER OF C.N., A                       On Appeal from the 417th Judicial
JUVENILE                                       District Court, Collin County, Texas
                                               Trial Court Cause No. 417-70210-
No. 05-21-00272-CV                             2021.
                                               Opinion delivered by Justice Carlyle.
                                               Justices Schenck and Reichek
                                               participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 7th day of June, 2021.




                                       –2–